DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that Park fails to tach the content of the carboxylic acid in the range of 40 to 50 wt% (page 8 of the arguments dated 4/16/2021), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the double patenting rejections over USP 10,611,962 and the US application No. 16/579,073, applicant’s arguments are persuasive to overcome and therefore, withdrawn herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US2014/0295626) in view of Takahashi et al (US 2018/0298500) and further in view of Ohshiro et al (US 2012/0187087).
Park et al disclose an etching composition comprises: 
about 25 percent by weight to about 35 percent by weight of phosphoric acid, about 3 percent by weight to about 9 percent by weight of nitric acid (reads on the claimed inorganic acid) and also as of the instant claim 2;
about 10 percent by weight to about 20 percent by weight of acetic acid (reads on the claimed carboxylic acid) and also as of the instant claim 3;
about 5 percent by weight to about 10 percent by weight of a nitrate [0017], wherein the nitrate includes NH.sub.4NO.sub.3, NaNO.sub.3, KNO.sub.3, LiNO.sub.3, Mg(NO.sub.3).sub.2, Al(NO.sub.3).sub.3, Zn(NO.sub.3).sub.2, Fe(NO.sub.3).sub.3, Ni(NO.sub.3).sub.2 and Ca(NO.sub.3).sub.2 [0012]; and aforesaid reads on the claimed metal-based oxidizer of claim 1 and also as of the instant claim 7; 
about 6 percent by weight to about 15 percent by weight of a sulfonic acid, such as  methanesulfonic acid [0013];
about 1 percent by weight to about 5 percent by weight of an amine compound including a carboxyl group, wherein the amine compound includes at least one selected from alanine, aminobutyric acid, glutamic acid, iminodiacetic acid and nitrilotriacetic acid [0014] and aforesaid easily reads on the claimed nitrogen-containing dicarbonyl compound and also as of the instant claim 6;
water [0011].
Park et al fail to disclose the composition further comprises a glycol compound includes 10 wt% to 20 wt %.
However, in the same of endeavor, Takahashi et al disclose an etching composition comprises alcohol-based solvent, such as ethylene glycol, propylene glycol, and butylene glycol [0058]; and the content of the alcohol-based solvent in the etching solution composition of the present invention is preferably 0.1 to 50 mass % [0059]; and aforesaid range encompasses the claimed range of 10 to 20 wt %.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Takahashi et al’s teaching of solvent into Park et al’s teaching because such solvent is typically known in the art as an efficient solvent in the composition as taught by Takahashi et al.	
The modified teaching of Park et al fail to disclose the content of the acetic acid (carboxylic acid) is 40 to 50 wt %.
However, in the same of endeavor, Ohshiro et al disclose an etching composition for etching a metal substrate with high accuracy and has a long solution life [0023]; wherein the etching composition comprises 25 to 40% of acetic acid (reads on the claimed carboxylic acid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ohshiro et al’s teaching of introducing the acetic acid with the 25-40 wt% into Park et al’s teaching for etching with .	
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or renders obvious to an etching composition comprising the nitrogen-containing dicarbonyl compound includes imidazolidine-2,4-dione and pyro-glutamic acid as the context of claims 9 and 10.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713